Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 6/23/22. 
Claim(s) 29-30 is/are added.
Currently, claim(s) 14-30 is/are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (2010/0069144) in view of Yacenda (2013/0072280) and Gagner et al. (2013/0310183).
	Re Claim 29,
	Curtis discloses a system for location-based wagering comprising: a computer system including data network access, at least one processor and at least one memory storing at least one program for execution by the at least one; a betting module executed by the computer system and transforming the computer system into a specialized system for enabling and managing an online gaming service (Fig 1, ¶¶0013-0015, 0021, 0042; the user devices 14-1 through 14-N are location-aware devices, in addition, the user devices 14-1 through 14-N include wagering clients 36-1 through 36-N and location determination functions 38-1 through 38-N), the betting module including processes to: 
	receive a request to access the online gaming service from a mobile device to invoke an online wagering service (Fig 2A-2B, ¶0023; the user device communicates with the wager manager of the central server to initiate a wager), 
	determine a location of the mobile device used by the registered user and determine a jurisdiction associated with the location by receiving at least one of: GPS (Global Positioning System) data and network IP address information from the mobile device, wherein the jurisdiction associated with the location of the mobile device is also determined based on the location of the mobile device (¶¶0014-0015, 0020, 0022; a GPS receiver or a base station triangulation is used to determine the user device is located within a jurisdiction that allows monetary wager); 
	microbetting with the online gaming service based on the location of the mobile device and the identification of the user subject to any restrictions determined based on determining of the location of the mobile device and the jurisdiction associated with the location, wherein the location and the jurisdiction is used to determine if the online wagering service is allowed in the location and the jurisdiction that is determined by the online wagering system (¶¶0012-0015, 0017-0020, 0022; a specific wager, i.e. microbetting, may be placed by the user, for example, if the wager is that a specific player participating in a sporting event will score in the next fifteen minutes); and 
	provide the registered user deemed authorized to use the online gaming service by the online wagering system with wagering data from which the registered user can select from throughout an online video game or a live sporting event provided by the online gaming service (¶¶0012-0013; the wagerable event such as a sporting event or one or more trivia questions is provided to the user).
Curtis is silent on identify a user of the mobile device as a registered user through the mobile devices by requesting entry at the mobile devices of at least one of a password, a pin code, or a biometric and authorize the registered user and the mobile device being used by the registered user with access to the online wagering service.
However, Yacenda teaches identifying registered users through the mobile devices by requesting entry by the registered users at the mobile devices of at least one of a password, a pin code, or a biometric (¶¶0012, 0014). Yacenda further teaches such a configuration ensures the player’s identity is of a person whose age meets or exceeds a minimum age requirement (¶0014). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yacenda into the mobile game of Curtis in order to ensure the player’s identity is of a person whose age meets or exceeds a minimum age requirement.
Gagner teaches authorizing said mobile device access to said online gaming service based on said location of said mobile device (¶0066). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gagner into the mobile gaming of Curtis in order to prevent illegal wagering activities.
	Re Claim 30,
	Curtis discloses receiving at least one of the GPS data and the network IP address information from the mobile device (¶¶0014-0015, 0020, 0022).

Allowable Subject Matter
Claim14-28 allowed.

Response to Arguments
The double patenting rejection has been withdrawn in view of the terminal disclaimer filed 7/11/22. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715